Exhibit 10.33

Final 9/12/07

FOURTH ADDENDUM TO SERVICING AGREEMENT

This Fourth Addendum dated and effective as of September 1, 2007 (the
“Addendum”) is made to the Servicing Agreement dated as August 21, 2001 and
amended as of July 1, 2004 and April 1, 2005 (the “Agreement”) by and between
GMAC Mortgage, LLC (the “Affiliate”), a Delaware limited liability company
[formerly known as GMAC Mortgage Corporation,] and GMAC Bank (the “Bank” or
“GMACB”), a Utah industrial bank.

Explanatory Statement

1. The Agreement was assumed by the Bank pursuant to the terms and conditions of
the Purchase and Assumption Agreement dated as of November 20, 2006.

2. The Affiliate and the Bank wish to amend the Agreement to provide additional
terms and conditions governing the Affiliate’s performance of Servicing on
behalf of the Bank.

3. It is the intent of the Bank and the Affiliate that this Addendum comply with
the requirements of Sections 23A and 23B of the Federal Reserve Act and the
Federal Reserve Board’s Regulation W.

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties hereto, intending to be legally bound, hereby agree as
follows:

1. Exhibit A-1 is added to the Agreement.

2. Any conflict between the provisions of this Addendum and those of the
Agreement shall be resolved in favor of the provisions of this Addendum. Except
as expressly set forth in this Addendum, no modification of the Agreement is
made or intended to be made by this Addendum, and the Agreement, as amended by
this Addendum, is confirmed and reaffirmed by the Affiliate and the Bank and
shall be and remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned parties to this Addendum has caused
this Addendum to be duly executed in its name by one of its duly authorized
officers or members, all as of the date first above written.

 

ATTEST:   GMAC Mortgage, LLC

 

  By:  

/s/ James Young

    James Young   Its:   Chief Financial Officer ATTEST:   GMAC BANK

 

  By:  

/s/ Robert Groody

    Robert Groody   Its:   Chief Mortgage Accountant



--------------------------------------------------------------------------------

Exhibit A-1

Servicing Fee Schedule – Mortgage Servicing Rights

Pricing

The following pricing will apply to servicing of loans for which GMAC Bank
(“Bank”) owns the related mortgage servicing rights (“MSRs”)

 

Service fee per loan    $46 per annum payable monthly per loan serviced (1)
MSR program set up charge    No charge Set up fee per loan    No charge
Ancillary income   

 

Late charge income    For account of Bank Float income (P&I, T&I)    For account
of Bank Optional products    For account of Bank Servicing activity fees    For
account of Bank Customer prepayment fees    For account of Bank

 

(1)

$46 per annum will adjust quarterly based on GMACM actual cost to service